 Case 1:18-cr-00014-JSR Document 369 Filed 05/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
UNITED STATES OF AMERICA              :
                                      : 18 CR 14 (VM)
     - against -                      :
                                      : ORDER
VINCENT D’ACUNTO,                     :
                                      :
                    Defendant.        :
-----------------------------------------X
VICTOR MARRERO, United States District Judge.

      Defendant Vincent D’Acunto (“D’Acunto”) is serving a

sentence of ten months’ imprisonment followed by three years’

supervised release. (See “Judgment,” Dkt. No. 256.) D’Acunto

is   housed    at    the   Federal   Medical   Center,   Devens   (“FMC

Devens”).

      D’Acunto      previously    requested    compassionate   release

pursuant      to    18   U.S.C.   Section   3582(c)(1)(A)   (“Section

3582(c)(1)(A)”). (See “Motion,” Dkt. Nos. 347, 356.) On April

16, 2020, the Court denied the Motion. (See “Order,” Dkt. No.

359.) D’Acunto moved for reconsideration of the Court’s Order

(see Dkt. No. 360), which the Court denied. (See Dkt. No.

361.) D’Acunto now moves again -- a second time -- for

reconsideration of the Court’s decision. (See “Emergency

Motion,” Dkt. No. 368.)

      In      denying       D’Acunto’s      previous     motion     for

reconsideration, the Court noted that reconsideration of a

previous order by the Court is an “extraordinary remedy to be
    Case 1:18-cr-00014-JSR Document 369 Filed 05/21/20 Page 2 of 4



employed      sparingly      in   the       interests      of     finality        and

conservation of scarce judicial resources.” United States v.

Rutigliano, No. 11 CR 1091, 2016 WL 2727317, at *2 (S.D.N.Y.

Apr. 26, 2016) (quoting In re Health Mgmt. Sys. Inc. Sec.

Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). To succeed,

a request for reconsideration must “set[] forth concisely the

matters or controlling decisions which counsel believes the

Court has overlooked.” Local Crim. R. 49.1; see also United

States v. Riley, No. 13 CR 339, 2014 WL 774630, at *1

(S.D.N.Y. Feb. 27, 2014) (the motion must point to “matters

.    .   .   that    might   reasonably      be    expected       to    alter     the

conclusion reached by the court” (internal quotation marks

omitted)).       Because     D’Acunto       had    not     pointed        out     any

overlooked       information,      legal      or       factual,        that     might

reasonably          have   been   expected        to    alter      the        Court’s

conclusion, the Court denied D’Acunto’s previous motion for

reconsideration.

         So it is again here. D’Acunto claims to present “newly

discovered evidence,” but the only new evidence presented is

that FMC Devens has documented cases of COVID-19. For several

reasons, this “newly discovered evidence” does not change the

Court’s conclusion that D’Acunto has not demonstrated the

kind of “extraordinary and compelling reasons” that would


                                        2
 Case 1:18-cr-00014-JSR Document 369 Filed 05/21/20 Page 3 of 4



warrant a sentence reduction. See Section 3582(c)(1)(A).

First, FMC Devens is a medical facility, well-equipped to

take care of inmates with serious medical conditions. Indeed,

as explained in the Court’s first Order, the Warden, in

denying D’Acunto’s request, noted that that FMC Devens was

able to manage his medical needs. See Order at 2, 6. Second,

and relatedly, the Court understands that FMC Devens has taken

multiple   precautions    in   light   of   the   COVID-19   pandemic,

including isolating individuals who have tested positive,

requiring inmates to wear masks, and deploying screening

measures; the Court further understands that the facility has

tested every inmate within the past few days. Third, and most

importantly, D’Acunto does not argue that there has been any

change in FMC Devens’ ability to care for him. He contends

that his diet and lack of exercise constitute “inhumane”

conditions, but the Court is not persuaded that his diet and

lack of exercise constitute “extraordinary and compelling

reasons” that would warrant a reduction in his sentence. See,

e.g., United States v. Brady, No. 18 CR 316, 2020 WL 2512100,

at *3–4 (S.D.N.Y. May 15, 2020) (acknowledging serious nature

of defendant’s medical conditions but denying compassionate

release where conditions stable and managed in BOP facility);

United States v. Garcia, No. 18 CR 802, 2020 WL 2468091, at


                                  3
 Case 1:18-cr-00014-JSR Document 369 Filed 05/21/20 Page 4 of 4



*5–6 (S.D.N.Y. May 13, 2020) (denying compassionate release

to defendant with asthma, hypertension, and heart conditions

housed in facility with 40 documented cases of virus).

     The Court recognizes that medical conditions at FMC

Devens   conceivably   could   change   materially,    so    that   the

facility would be unable to provide D’Acunto with health care

appropriate to his needs. If D’Acunto is able to present

sufficient evidence supporting such a showing, he may renew

the motion at that time. Accordingly, it is hereby

     ORDERED that the motion of defendant Vincent D’Acunto

for reconsideration (Dkt. No. 368) is DENIED.

SO ORDERED.

Dated:   New York, New York
         21 May 2020




                                        _________________________

                                              VICTOR MARRERO

                                                  U.S.D.J.




                                  4
